Case 2:18-cv-00082-Z-BR Document 125 Filed 02/02/21                     Page 1 of 3 PageID 2439


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                        §
MARY BENARD, MSN, FNP-C and                            §
TINA SPOHN-LEDFORD, MSN, FNP-C,                        §
                                                       §
        Plaintiffs,                                    §
                                                       §
vs.                                                    §       CIVIL NO. 2:18-CV-00082-D
                                                       §
NAEEM KHAN, M.D. and                                   §
AMARILLO URGENT CARE, LLC,                             §
                                                       §
        Defendants.                                    §

                             DEFENDANTS’ MOTION IN LIMINE
    1. Any testimony or other evidence, either direct or indirect, regarding Plaintiffs’ calculations
regarding damages, including the “mental reconstructions” of the alleged off-the-clock hours worked
by Plaintiffs using EMR time stamps. See Doc. #121, Order Adopting in Part and Rejecting in Part
Magistrate Judge’s Findings, Conclusions and Recommendations.

                AGREED                  DISPUTED
    2. Any testimony or other evidence, either direct or indirect, regarding Defendants’ prior
counsel’s (Jeremy Young) comments regarding the case as such would be irrelevant, unfairly
prejudicial and hearsay in violation of Rule 401, 402, 403 and 801 of the Federal Rules of Evidence.

                AGREED                  DISPUTED
    3. Any testimony or other evidence, either direct or indirect, regarding the pleadings and service
records in the state court actions against Plaintiffs as such would be irrelevant, unfairly prejudicial
and hearsay in violation of Rule 401, 402, 403 and 801 of the Federal Rules of Evidence.
                AGREED                  DISPUTED
   4. Plaintiffs should be excluded from offering any testimony by Vicki Ellington, Melissa
Chavez, Christy Kimbrough. Plaintiffs have not made proper disclosure of the subject matter on
which these witnesses will testify. FED. R. CIV. P. 26, 37; Court’s Scheduling Order (Doc. 122 at 8(b)).

                AGREED                  DISPUTED




DEFENDANTS’ MOTION IN LIMINE – PAGE 1
Case 2:18-cv-00082-Z-BR Document 125 Filed 02/02/21                Page 2 of 3 PageID 2440


                                            Respectfully submitted,


                                            COWLES & THOMPSON, PC



                                            By:
                                                  Casey S. Erick
                                                  Texas Bar No. 24028564
                                                  Email: cerick@cowlesthompson.com

                                                  901 Main Street
                                                  Suite 3900
                                                  Dallas, Texas 75202
                                                  Tel. (214) 672-2138
                                                  Fax. (214) 672-2338

                                                  ATTORNEYS FOR DEFENDANTS


                               CERTIFICATE OF CONFERENCE

       Pursuant to Rule 7.1, Defendants conferred with Plaintiffs on the above and they are in
dispute.



                                By:




DEFENDANTS’ MOTION IN LIMINE – PAGE 2
Case 2:18-cv-00082-Z-BR Document 125 Filed 02/02/21                 Page 3 of 3 PageID 2441


                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021 a copy of the foregoing was filed electronically
using the Court’s CM/ECF system and served in accordance with the Federal Rules of Civil
Procedure. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept the electronic filing.


        Shawn D. Twing
        stwing@mhba.com
        Mullin, Hoard & Brown, LLP
        500 S. Taylor, Suite 800
        P. O. Box 31656
        Amarillo, Texas 79120-1656

        Elizabeth A. Chermel
        Mullin, Hoard & Brown, LLP
        2515 McKinney Ave., Suite 900
        Dallas, Texas 75201
        bchermel@mhba.com




                                                    By:
                                                          Casey Erick




DEFENDANTS’ MOTION IN LIMINE – PAGE 3
